Walken, J.
1. Before process of attachment shall issue, an affidavit shall be made that the debtor has placed himself in a condition to be attached. Rev. Code, Sec. 3200. Nothing is said as to the residence of the officer ; Section 3201 makes it the duty of the officer before whom the affidavit is made to take bond, with good security, for the payment of damages and costs, which the defendant may sustain. Affidavit being made and bond given, the officer before whom the affidavit was made, “or any officer authorized so to do,” may issue the attachment returnable to the projier Court. Secs. 3203 and 3205. We find nothing in the statutes which prohibits an officer of one county from issuing attachments returnable to the Courts of another; and believing that the authority is one which may be for the convenience and advantage of suitors, we approve the authority thus conferred, and hold that the officers of one county, authorized by law to issue attachments, may make them returnable to the Courts of *599another comity, under the provisions regulating the issuing of attachments.
2. The affidavit in this case alleges that defendant “is actually removing the property of said estate without the limits of the said county of Webster.” This is a compliance with the requirements of the Code in such cases — Rev. Code,
Sec. 3210. The Court should have sustained the attachment.
Judgment reversed.